EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicolas Seckel on July 21, 2022.

The application has been amended as follows: 
	1. (Currently Amended) Machine for riveting parts comprising: 
- a piercing tool which has a piercing axis; 
- an upper support member, called upper sheet clamp, and a lower support member, called lower sheet clamp, mounted movable relative to each other in a direction of bringing the sheet clamps closer to each other, to enable clamping the parts to be riveted; 
- a rivet holding and setting tool, called upper riveting tool;
- a support element, called lower riveting tool, adapted to cooperate with the upper riveting tool to flare a rivet, when the rivet is disposed inside an orifice pierced through the parts to be riveted, between the lower and upper riveting tools; 
the upper sheet clamp having a passage orifice facing which the piercing tool is adapted to be positioned in a piercing position enabling the piercing tool to pierce an area of the parts clamped between the upper sheet clamp and the lower sheet clamp, 
wherein the upper sheet clamp and the lower sheet clamp are mounted movable relative to each other along a direction transverse to the piercing axis, wherein are programmed to position the passage orifice of the upper sheet clamp facing the area to be pierced of the parts in the piercing position of the upper sheet clamp, and to bring the lower sheet clamp, supporting the parts, in a position offset from an axis of the passage orifice of the upper sheet clamp in the piercing position of the upper sheet clamp.
9. (Currently Amended) A method of piercing two parts to be riveteda lower sheet clamp in an axis of a desired piercing orifice of an area of the parts to be riveted, the method comprising: 
- providing the machine for riveting parts according to claim 1;
- clamping the parts between the upper sheet clamp and the lower sheet clamp, by positioning the passage orifice of the upper sheet clamp facing the area to be pierced of the parts, 4Application No. 19/976,387Attorney Docket No. P506520001US and by bringing the lower sheet clamp in support of the parts in a position offset from the axis of the passage orifice of the upper sheet clamp; 
- piercing the parts using the piercing tool positioned in the axis of the passage orifice of the upper sheet clamp to obtain the desired piercing orifice in the area of the parts to be riveted.
10. (Currently Amended) A method of riveting two parts, the method comprising:
- performing the method of piercing two parts according to claim 9;
- introducing a rivet in the piercing orifice;
- flaring the rivet using a tool.
12. (Currently Amended) The method according to claim 10, wherein the tool is an impact pistol.
Claim 1 has been amended so as to clearly recite the upper sheet clamp and the lower sheet clamp being programmed. The body of claim 9 has been amended so as to clearly include the riveting machine of claim 1, and the preamble of claim 9 has been amended so as to claim a ‘method of piercing,’ rather than a ‘method of riveting.’ The body of claim 10 has been amended to clearly include the method of claim 9, and the preamble of claim 10 has been amended so as to claim a ‘method of riveting.’  Claim 12 has been amended to alleviate an indefinite issue.
Election/Restrictions
Claims 1 – 8 and 13 – 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 - 12, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 17, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Bonomi (U.S. Patent Number 4,885,836) and Kellner (U.S. Patent Number 6,072,583), was presented and discussed in the previous Office Action.
As explained in the previous Office Action, Bonomi clearly teaches that the upper sheet clamp and the lower sheet clamp are aligned along the axis of the passage orifice of the upper sheet clamp (figures 1 and 3 – 7, element 32 being the ‘lower sheet clamp,’ element 55 being the ‘lower sheet clamp’), rather than the lower sheet clamp being offset from the upper sheet clamp in the piercing position. Because of this, Bonomi does not teach ‘the upper sheet clamp and the lower sheet clamp being programmed to bring the lower sheet clamp in a position offset from an axis of the passage orifice of the upper sheet clamp in the piercing position of the upper sheet clamp,’ as recited by claim 1, or the step of ‘bringing the lower sheet clamp in a position offset from the axis of the passage orifice of the upper sheet clamp,’ as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726